Citation Nr: 0422921	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-01 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability, has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral leg 
disorders, has been received.

3.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral hip 
disorders, has been received.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Roanoke Regional Office (RO), which denied service 
connection for the disabilities enumerated above.

The Board remanded this matter to the RO in September 2003.

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  


REMAND

This case is rather unique in that the Board, in its 
September 2003 remand, did not address the matter of whether 
new and material evidence, sufficient to reopen the issues on 
appeal, had been received, as it should have.  See 38 C.F.R. 
§ 3,156; Barnett v. Brown, 8 Vet. App. 1 (1995).

The Veterans Claims Assistance Act of 2000 (VCAA) appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

As such, under normal circumstances, the Board need not 
provide assistance to a claimant in developing a claim before 
a determination that new and material evidence has been 
received and that a finally decided claim has been reopened.  
See generally 38 U.S.C.A. § 5103A.  

In this case, however, because the Board has already remanded 
the case for further development, the Board will request 
further clarification of development already undertaken by 
the RO and seek records from the Social Security 
Administration (SSA).

The Board is of the view that although it is not required to 
remand the case for further development of the evidence, the 
spirit of the law and regulations governing the distribution 
of veterans' benefits requires the Board to act in the manner 
least prejudicial to the veteran.  See e.g., 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Thus, because the Board has already 
requested evidentiary development, it will continue to do so.

When the case returns to the Board, however, the issue of new 
and material evidence will be addressed before the merits of 
the issues on appeal are discussed.

In its April 2004 supplemental statement of the case, the RO 
indicated that the veteran had been receiving SSA disability 
benefits since 1985.  As the SSA records have not been 
associated with the claims file, the RO must request these 
records.

On March 2004 VA medical examination report, the examiner 
indicated that the veteran's cramping in service occurred due 
to pre-existing avascular necrosis of the hips, which 
resulted in the subsequent need for total joint replacements 
of the hips.  The examiner, however, did not provide an 
adequate opinion regarding aggravation.  That is, the 
examiner must answer the question of whether any aggravation 
of the veteran's bilateral hip condition took place during 
service, and if so, whether such aggravation was due to the 
natural progression of the disease or whether this 
aggravation was beyond the expected natural progression 
thereof.  As well, the examiner must indicate whether the 
veteran suffers from a bilateral leg disability that is 
separate and apart from a bilateral hip disability.  If so, 
the examiner must provide an opinion regarding the etiology 
thereof.

The RO must ensure that the mandates of VCAA have been met in 
this case.  

The case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO must send the veteran a letter 
outlining the provisions of VCAA to 
include his and VA's respective 
responsibilities as to furnishing 
evidence as well as his right to a one-
year response period.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO must schedule a VA orthopedic 
examination for an opinion regarding 
whether any aggravation of the veteran's 
bilateral hip condition took place during 
service, and if so, whether such 
aggravation was due to the natural 
progression of the disease or whether 
this aggravation was beyond the expected 
natural progression of the disease.  As 
well, the examiner must determine whether 
the veteran suffers from a bilateral leg 
disability that is separate and apart 
from his bilateral hip disability.  If 
so, the examiner must provide an opinion 
regarding the etiology thereof.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary testing 
should be performed in this regard.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



